Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
The phrase of “drinking” is understood as being directed to and further reciting the purpose or intended use of the claimed invention which does not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the claimed invention, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02 and § 2112 - § 2112.02.

Examiner has reviewed applicant’s instant specification; however, there is no definition of such terminology as follows: “bottle”.  Thus, one ordinary skill in the art before the effective filing date of the invention would look these terms in the dictionary.  See dictionary in Bottle Definition & Meaning - Merriam-Webster.
The term of “bottle” is defined as “a rigid or semirigid container typically of glass or plastic having a comparatively narrow neck or mouth and usually no handle.”  Therefore, the term “bottle” has been interpreted as any shape of a “container”, “housing”, “enclosure” or the like.
Response to Arguments
Applicant's arguments filed 07/28/22 have been fully considered but they are not persuasive.
Applicant’s remark argues that Cordatos and Zhonglin (CN 103550970) (alone or in combination) fails to disclose or teach or suggest the collection tube is at a radial center of the desorber, and the collection tube comprises an inner vapor filter wrapped around the collection tube, the inner vapor filter being an activated carbon cartridge; and the desorber includes another activated carbon cartridge, wrapped around the desorbed, forming a radial outer filter.
Examiner respectfully disagrees.
Zhonglin clearly teaches the collection tube comprises an inner vapor filter (inner fiber layer 6) wrapped around the collection tube, the inner vapor filter being an activated carbon cartridge ([0039]); and the desorber includes another activated carbon cartridge (outer fiber layer 3; [0039]), wrapped around the desorbed, forming a radial outer filter. 
Both Cordatos and Zhonglin are directed to a filter cartridge.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide the collection tube is at a radial center of the desorber, and the collection tube comprises an inner vapor filter wrapped around the collection tube, the inner vapor filter being an activated carbon cartridge; and the desorber includes another activated carbon cartridge, wrapped around the desorbed, forming a radial outer filter as taught by Zhonglin in order to enhance desorber performance, additional filter layers.
Applicant’s remark argues that WO 2012169995 (hereinafter WO ‘995) fail to disclose or teach a drinking bottle comprising the desorber.
Examiner respectfully disagrees.
In view of the claim interpretation above, firstly, Cordatos clearly discloses or teaches a housing 38 of fig. 2 (or container 92 of fig. 5) comprising the desorber.
Alternatively, WO ’995 discloses or teaches a drinking bottle comprising a filtration system having multiple filters (4 and 6 of fig. 1).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide a drinking bottle comprising the desorber as taught by Cordatos in order to enhance filtration system performance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077. The examiner can normally be reached Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG H BUI/           Primary Examiner, Art Unit 1773